Citation Nr: 0935193	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The Veteran had active military service from February 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a September 19, 2008 decision, the Board reopened a claim 
of service connection for left ear hearing loss; granted 
service connection for bilateral hearing loss; declined to 
reopen a claim of service connection for left ear otitis 
media/externa; denied service connection for tinnitus; and 
denied service connection for left knee disability.  The 
Veteran appealed the September 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
At the Court, the parties submitted a Joint Motion for 
Partial Remand as to the left knee issue, requesting that the 
Board's decision as to the other issues remain undisturbed.  
In August 2009, the Court granted the Joint Motion, and 
vacated that portion of the September 2008 Board decision 
that denied service connection for left knee disability; the 
Court's Order dismissed the appeal as to the other issues 
decided by the Board.  The case was thereafter returned to 
the Board.

The Board notes that at the time of the September 2008 
decision, the Veteran was represented by the Vietnam Veterans 
of America.  He was represented before the Court by Virginia 
A. Girard-Brady.  Once the case was returned to the Board, 
and prior to September 11, 2009, the Board once again 
recognized the Vietnam Veterans of America as the Veteran's 
representative, as Ms. Girard-Brady had not submitted the 
appropriate form designating herself as the Veteran's 
representative.  The Board properly sent the Vietnam Veterans 
of America notice in August 2009 that the Board would allow a 
period of 90 days in which to present additional evidence or 
argument.  The Vietnam Veterans of America responded later in 
August 2009 by indicating that no further such information or 
evidence would be forthcoming.  On September 11, 2009, Ms. 
Girard-Brady faxed the Board a signed VA Form 21-22a (signed 
that day) appointing her as the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Partial Remand concluded that VA should 
have made an attempt to obtain records from the Social 
Security Administration (SSA) associated with the Veteran's 
receipt of disability benefits with that agency.  Given that 
the Joint Motion was accepted by the Court, the Board is 
compelled to remand the case to the RO for the requested 
action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to attempt to obtain a copy of any SSA 
decision awarding or denying the Veteran 
disability benefits, a copy of the 
medical records upon which the award or 
denial was based, and a copy of the 
records associated with any subsequent 
disability determinations by the SSA.

2.  The RO should conduct any additional 
indicated development, prepare a new 
rating decision, and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

